Appeal by the defendant from a judgment of the Supreme Court, Kings County (Schneier, J.), rendered February 8, 1984, convicting him of burglary in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the People, we find it legally sufficient to support the defendant’s conviction of burglary in the first degree (see, People v Contes, 60 NY2d 620, 621). Upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s other contention has not been preserved for appellate review (CPL 470.05 [2]; People v Whalen, 59 NY2d 273) and we decline to review it in the interest of justice. Brown, J. P., Lawrence, Weinstein and Fiber, JJ., concur.